DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not disclose an apparatus-implemented method for proposing a driving speed for a driver at the steering wheel of a vehicle, the method comprising the steps of: measuring acoustic power generated by a tire of the vehicle during driving using a microphone installed in a vicinity of the tire or in front or rear bumpers of the vehicle; estimating, by at least one sensor comprising the microphone, the available grip potential at a given instant between the tire of the vehicle and the roadway on a predetermined upcoming route, wherein at least one parameter that influences the available grip potential is stored in a memory and selected from the group consisting of average texture depth of the roadway, water depth on the roadway, tire wear and tire pressure; processing a signal originating from the at least one sensor by a computer installed in the vehicle; determining, among a set of predetermined driving styles, secure styles for which the grip requirement on the predetermined route remains lower than the grip potential; selecting, among said secure styles, a secure comfortable style according to a driver profile; and 54151527-vi2determining, according to said secure comfortable style and to a location of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661